TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 25, 2015



                                      NO. 03-13-00403-CR


                              Joseph Timothy Shimko, Appellant

                                                v.

                                  The State of Texas, Appellee




    APPEAL FROM THE COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY
          BEFORE JUSTICES PEMBERTON, FIELD AND BOURLAND
         AFFIRMED ON REHEARING -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction rendered by the trial court. The Court’s

opinion and judgment dated May 21, 2015, are withdrawn. Having reviewed the record and the

parties’ arguments, the Court holds that there was no reversible error in the trial court’s

judgment.   Therefore, the Court affirms the trial court’s judgment of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.